DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4-20, 22-34, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (WO 2014/074503) in view of Schlenoff (US 2015/0140055).
As to claim 1, Agarwal et al. discloses a process for wound healing. Argwal et al. discloses forming a nanoscale polymer matrix microsheet. The sheet is formed by applying a nanoscale polymer layer that is 0.5 – 1000 nm thick onto a substrate, a bioactive agent is introduced into the nanoscale polymer layer to form a bioactive nanoscale polymer layer; forming a sacrificial polymer layer over the bioactive nanoscale polymer layer (see page 26, 6. Application of multilayers; second paragraph; page 62, second paragraph). Agarwal et al. discloses forming PEM/PVA microfilms on the PDMS sheets, impregnating the PEMs with silver ions; spin coating PVA onto the silver loaded PEMs and pealing the PEM/PVA microfilm from the PDMS sheet (see page 37, Figure 28 description). Agarwal et al. states the PDMS sheets are formed by curing Sylgard 184 (release coating, 23.3 mJ/m2 surface energy) on silicon wafers or glass slides (substrate) (see page 137, preparation of PEMS, 3rd paragraph). Agarwal et al. states the surfaces can be treated with a layer of non-adherent material such as Teflon or other materials, which prevents adhesion). 
Agarwal et al. fails to state the flexible substrate, has a surface area greater than 0.1 square meters or the free standing sheet has a surface area greater than 0.1 square meters as required by claim 1. 

 Agarwal et al. and Schlenoff fail to teach the claimed surface area. However, it has been established that the “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not established patentability in a claim to an old process so scaled”. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 531 F.2d at 1053, 189 USPQ at 148.
As to claim 4, the nanoscale polymer is deposited onto the flexible substrate by immersion (see page 137, preparation of PEMs). 
As to claims 5-7, the nanoscale polymer layer is formed by depositing alternating layers of positively charged and negatively charged polyelectrolytes such as PAH and PAA (see preparation of PEMs page 137; example 15 page 128-129).
As to claim 8, the polyelectrolytes have a molecular weight distribution of 70kDa and 60kDa (see Example 15 Synthesis of PEMs with silver nanoparticles page 128). 
As to claim 9, the polyelectrolytes are provided in an aqueous solution of 0.01 M = (10 mM) (see page 128 Synthesis of PEMs with silver-nanoparticles).
As to claim 10, Agarwal et al. discloses the use of charged polymers and adjusting the pH of the polyelectrolyte solution (see page 128 and Example 13) but fails to explicitly state the charge % as claimed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed charge % in order 
As to claim 11, the polyelectrolyte solution contains NaBH at a concentration of 2mM (see Example 15). 
As to claim 12, the flexible substrate is placed in the solutions for 10 minutes each before rinsing (see page 128 Example 15). 
As to claim 13-14, a bioactive agent is introduced into the nanoscale polymer, the bioactive agent is an antimicrobial agent   (silver nanoparticles, see Example 15, page 128). 
As to claim 15, the bioactive agent can be an antibiofilm agent such as gallium salt, alloy, etc. (see page 42, Fig. 54 description)
As to claim 16, the bioactive agent can be lidocaine (see page 88, second paragraph). 
As to claim 17, the bioactive agent is silver ions and is reduced to form silver nanoparticles (see example 15, page 128).
As to claim 18, the nanoscale film is doped with silver ions by immersing in silver nitrate at a concentration of 0.005 – 5 mM (see Examples). 
As to claim 19, the silver ion is reduced into silver nanoparticles by immersing in a reducing agent as claimed (see Examples). 
As to claim 20, the introducing the bioactive agent step can be repeated 1 to 20 times (see page 28, first paragraph). 
As to claim 22, Agarwal fail to states the second polymer slows the release of the agent. However, since the polymer is applied over the active agent one of ordinary skill in the art would have a reasonable expectation that such a layer would inhibit or delay release to a certain degree due to it limiting the exposure of the active agent. 
As to claim 23, the second polymer is PVA (see Example 15 and 18). 
As to claim 24, the PVA has a molecular weight of 22KDa (see Example 15). 
As to claim 25, the PVA is chemically cross-linked (see Example 21).

As to claims 27-30, a bioactive agent can be introduced into the second polymer layer (see Examples). 
As to claim 28-29, a bioactive agent is introduced into the nanoscale polymer, the bioactive agent is an antimicrobial agent   (silver nanoparticles, see Example 15, page 128). 
As to claim 30, the bioactive agent can be an antibiofilm agent such as gallium salt, alloy, etc. (see page 42, Fig. 54 description)
As to claim 31, the bioactive agent can be lidocaine (see page 88, second paragraph). 
As to claims 32-33, the active agent is provided in a concentration of 0.1-100 micrograms/cm2. 
As to claim 34, there can be a combination of bioactive agents such as silver and gallium (see Examples).  
As to claim 38, the sheet can be polyester film, polypropylene mesh, etc. 
As to claim 40, the polymer can comprise additives such as surfactants, wetting agents, emulsifying agents, etc. (see page 44-45).
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (WO2014/074503) in view of Schlenoff (US 2015/0140055) as applied to claim 1 above and further in view of Cunkle et al. (US 2011/0250253).
The teachings of Agarwal et al. as applied to claim 1 are as stated above. 
Agarwal et al. modified by Schlenoff fail to teach the use of roll-to-roll coating as required by claim 2. 
	Cunkle et al. discloses a process of treating nonwoven textiles with an antimicrobial agent where the surface the textile is treated with a polyelectrolyte and antimicrobial material. (see abstract).  Cunkle et al. states the textile material can be treated with the polyelectrolyte  by spraying or rotary screen, reverse roll, Meyer rod, gravure etc. (see 0073). 
. 
Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. Applicant argues that the removal of PDMS from the recited release coatings from claim 1, makes the current claims different than that of the prior art of Agarwal et al. The Examiner disagrees with applicant’s position. The claim states the release coated surface can be a silicone coating. In the prior art of Agarwal et al., it states the PDMS sheet is formed by using Sylgard 184 which is a silicone material therefore the prior art cited still meets the limitations of the claims. 
There the prior art of Agarwal et al. discloses the same process of using a flexible PDMS (silicone) sheet and application of the polymer layers over the sheet and uniformly removing the multilayered film from the PDMS sheet as the current application absent the size of the film. Since the prior art of Agarwal et al. discloses the same process as disclosed to form the claimed sized sheets especially since there no evidence of such films cannot be produced using the process Agarwal et al. Furthermore, it would be obvious to one of ordinary skill in the art to use the process  It has been established that  the "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) , 531 F.2d at 1053, 189 USPQ at 148.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CACHET I. Proctor/
Examiner
Art Unit 1715

/CACHET I PROCTOR/Primary Examiner, Art Unit 1715